              THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
                 CIVIL CASE NO. 1:19-cv-00218-MR


RICKY RAY RICH JR.,              )
                                 )
                     Petitioner, )
                                 )               MEMORANDUM OF
               vs.               )               DECISION AND ORDER
                                 )
ERIK A. HOOKS, Secretary of      )
Department of Public Safety,     )
                                 )
                     Respondent. )
________________________________ )

      THIS MATTER is before the Court on the Petitioner’s Response to the

Court’s October 5, 2020 Order. [Doc. 6].

      Ricky Ray Rich Jr. (the “Petitioner”) is a prisoner of the state of North

Carolina who was convicted of statutory rape and indecent liberties with a

child on August 24, 2012 in Haywood County Superior Court. [Doc. 1 at 1].

The Petitioner was sentenced a term of 390 months’ imprisonment. [Id.].

      The Petitioner appealed to the North Carolina Court of Appeals. [Id. at

2]. On May 9, 2013, the North Carolina Court of Appeals affirmed the trial

court’s decision. [Id.]. The Petitioner did not file a Petition for Discretionary

Review (“PDR”) in the North Carolina Supreme Court.




         Case 1:19-cv-00218-MR Document 7 Filed 11/17/20 Page 1 of 9
      On April 29, 2019, the Petitioner filed a habeas petition in the North

Carolina Court of Appeals. [Id. at 3]. On April 30, 2019, the North Carolina

Court of Appeals denied his petition. [Id.]. On May 10, 2019, the Petitioner

filed a habeas petition in the North Carolina Supreme Court. [Id. at 4]. On

May 14, 2019, the North Carolina Supreme Court denied his petition. [Id.].

      On July 3, 2019, the Petitioner filed the present habeas petition in this

Court. [Doc. 1]. In his petition, the Petitioner claims to have acquired “newly

discovered evidence through due dilig[e]nce after study[ing] the indictment.”

[Id. at 13]. Specifically, the Petitioner claims that on or about March 1, 2019,

he “was talking with fellow inmates” about his case about whether “the State

had jurisdiction to try or even arrest Petitioner for said charges.” [Doc. 1-1

at 12]. The Petitioner claims that he “and his fellow inmates got together with

their [l]aw [b]ooks . . . and started reading and stud[y]ing and learned through

[d]ue [d]iligence . . . that the state did not have jurisdiction to try Petitioner for

said crimes.” [Id.].

      On October 5, 2020, the Court entered an Order explaining that the

Petitioner’s habeas petition appeared to be untimely under § 2244(d)(1)(A)

because the Petitioner failed to file his habeas petition within one year after

the time for seeking a PDR expired. [Doc. 5 at 3-4]. The Order instructed

the Petitioner to show cause why his Petition should not be dismissed as


                                          2

         Case 1:19-cv-00218-MR Document 7 Filed 11/17/20 Page 2 of 9
untimely, including any reasons why statutory or equitable tolling might

apply. [Id. at 4].

      On October 19, 2020, the Petitioner filed the present Response to the

Court’s Order. [Doc. 6]. In his response, the Petitioner contends that he was

unable to discover the grounds for his habeas petition until he read another

inmate’s legal material because he previously had no access to a legal

library. [Id. at 1-2]. The Petitioner also claims that his appellate counsel

gave ineffective assistance by failing to mention the possibility of filing a

PDR. [Id. at 1].

II.   DISCUSSION

      The Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”)

provides a statute of limitations for § 2254 petitions by a person in custody

pursuant to a state court judgment. 28 U.S.C. § 2244(d)(1). The petition must

be filed within one year of the latest of:

             (A) the date on which the judgment became final by
             the conclusion of direct review or the expiration of the
             time for seeking such review;

             (B) the date on which the impediment to filing an
             application created by State action in violation of the
             Constitution or laws of the United States is removed,
             if the applicant was prevented from filing by such
             State action;

             (C) the date on which the constitutional right asserted
             was initially recognized by the Supreme Court, if the
                                        3

         Case 1:19-cv-00218-MR Document 7 Filed 11/17/20 Page 3 of 9
              right has been newly recognized by the Supreme
              Court and made retroactively applicable to cases on
              collateral review; or

              (D) the date on which the factual predicate of the
              claim or claims presented could have been
              discovered through the exercise of due diligence.

Id. The limitations period is tolled during the pendency of a properly filed

state post-conviction action. 28 U.S.C. § 2244(d)(2).

      As the Court explained in its October 5, 2020 Order, the Petitioner's

conviction became final on April 13, 2013, when the time for seeking review

of the Court of Appeals’ decision expired. See § 2244(d)(1)(A). At that time

AEDPA’s one-year statute of limitations began to run, and it expired one year

later on April 13, 2014. The Petitioner did not file the present § 2254 Petition,

however, until July 3, 2019.      The Petition is therefore subject to being

dismissed as untimely unless the Petitioner can demonstrate that the Petition

is subject to statutory tolling under § 2244(d)(1)(B), (C) or (D), or that

equitable tolling should otherwise apply.

      A.      Newly Discovered Evidence

      The Petitioner contends that the information stemming from his review

of his indictment and another inmate’s law book constitute newly discovered

evidence under § 2244(d)(1)(D). As the Court noted in its October 5, 2020

Order, information contained within the Petitioner's indictment does not, by


                                       4

           Case 1:19-cv-00218-MR Document 7 Filed 11/17/20 Page 4 of 9
its nature, constitute “newly discovered evidence.” Nor does any information

that the Petitioner may have gleaned from reading another inmate’s law

books. As such, the Petitioner presents no newly discovered evidence

justifying statutory tolling under § 2244(d)(1)(D).

      Even if the Petitioner had presented newly discovered evidence, §

2244(d)(1)(D) states that a claim based on such evidence must be filed within

one year from “the date on which the factual predicate of the claim or claims

presented could have been discovered through the exercise of due

diligence.” 28 U.S.C. § 2244(d)(1)(D). Thus, “by its terms, § 2244(d)(1)(D)

is triggered not when a petitioner actually learns of some pertinent

information from newly discovered evidence; rather, it commences when he

‘could have . . . discovered’ it.”     Sawyer v. Kiser, No. 1:16-cv-00040

(GBL/TCB), 2017 WL 631574, at *4 (E.D. Va. Feb. 15, 2017).                The

information that the Petitioner gleaned from his indictment and another

inmate’s “law books” could have been discovered much earlier than 2019

with the exercise of due diligence. The Petitioner provides no explanation

for why it took roughly six years for him to review his indictment and relevant

legal materials. Because the Petitioner fails to provide any new evidence




                                       5

         Case 1:19-cv-00218-MR Document 7 Filed 11/17/20 Page 5 of 9
that could not have been previously discovered with the exercise of due

diligence, § 2244(d)(1)(D) does not apply here.1

         B.      Equitable Tolling

         The Petitioner seems to assert that equitable tolling should apply here

because he did not have access to a law library until 2019 and he is a layman

with little understanding of the law. [Doc. 6 at 1-2].

         Equitable tolling of a habeas petition is available only when the

petitioner demonstrates “(1) that he has been pursuing his rights diligently,

and (2) that some extraordinary circumstance stood in his way and prevented

timely filing.” Holland v. Florida, 560 U.S. 631, 649 (2010) (internal quotation

marks omitted). Under Fourth Circuit precedent, equitable tolling is

appropriate in those “rare instances where—due to circumstances external

to the party's own conduct—it would be unconscionable to enforce the

limitation period against the party and gross injustice would result.” Rouse v.

Lee, 339 F.3d 238, 246 (4th Cir. 2003) (en banc) (quoting Harris v.

Hutchinson, 209 F.3d 325, 330 (4th Cir. 2000)) (internal quotation marks

omitted).

         The Petitioner asserts that he has been diligently pursuing his rights

by “trying to read, study, and asking for help” since his conviction in 2012.


1   The Petitioner does not seem to assert that § 2244(d)(1)(B) or (C) apply here.
                                              6

              Case 1:19-cv-00218-MR Document 7 Filed 11/17/20 Page 6 of 9
[Doc. 6 at 1]. That falls short of demonstrating that the Petitioner has been

diligently pursuing his rights. While the Petitioner may not have access to

law libraries, he has access to North Carolina Prisoner Legal Services

(“NCPLS”), which is staffed by persons trained in the law. The Petitioner

presents no evidence to show that he utilized that resource or otherwise

sought legal materials prior to 2019. Accordingly, the Petitioner has not

demonstrated that he has diligently pursued his rights since 2013, when the

one-year statute of limitations to file a § 2254 petition began to run.

      The Petitioner has also failed to identify any “extraordinary”

circumstance that prevented him from filing a timely § 2254 petition. “North

Carolina's decision to utilize [NCPLS] in lieu of providing prison libraries at

all of its correctional facilities is hardly an extraordinary circumstance unique

to petitioner.” Bryant v. Hines, No. 5:12–HC2061–F, 2013 WL 427101, at *5

(E.D.N.C. Feb. 4, 2013) (unpublished). Moreover, “even in the case of an

unrepresented prisoner, ignorance of the law is not a basis for equitable

tolling.” See United States v. Sosa, 364 F.3d 507, 512 (4th Cir. 2004).

Stated differently, it is not extraordinary for a prisoner to lack legal resources

or be ignorant of the law. Because the Petitioner has failed to show that he

has been diligently pursuing his rights or that some extraordinary




                                        7

         Case 1:19-cv-00218-MR Document 7 Filed 11/17/20 Page 7 of 9
circumstance prevented him from timely filing this habeas petition, the

Petitioner is not entitled to equitable tolling of the statute of limitations.

      Because statutory and equitable tolling do not apply here, the

Petitioner’s habeas petition will be dismissed as untimely under §

2244(d)(1)(A).

      Pursuant to Rule 11(a) of the Rules Governing Section 2254 Cases,

this Court declines to issue a certificate of appealability. See 28 U.S.C. §

2253(c)(2); Miller-El v. Cockrell, 537 U.S. 322, 338 (2003) (in order to satisfy

§ 2253(c), a petitioner must demonstrate that reasonable jurists would find

the district court’s assessment of the constitutional claims debatable or

wrong); Slack v. McDaniel, 529 U.S. 473, 484 (2000) (when relief is denied

on procedural grounds, a petitioner must establish both that the dispositive

procedural ruling is debatable and that the petition states a debatable claim

of the denial of a constitutional right).

                                    ORDER

      IT IS, THEREFORE, ORDERED that the Petitioner's Petition for Writ

of Habeas Corpus pursuant to 28 U.S.C. § 2254 [Doc. 1] is DISMISSED as

untimely.




                                            8

         Case 1:19-cv-00218-MR Document 7 Filed 11/17/20 Page 8 of 9
      IT IS FURTHER ORDERED that pursuant to Rule 11(a) of the Rules

Governing Section 2254 Cases, this Court declines to issue a certificate of

appealability.

      IT IS SO ORDERED.
                               Signed: November 16, 2020




                                        9

         Case 1:19-cv-00218-MR Document 7 Filed 11/17/20 Page 9 of 9
